       Case 2:20-cv-00207-LPR-JTR Document 30 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

MARCUS TAYLOR                                                                        PLAINTIFF
Reg. #62930-037

V.                              No. 2:20-cv-00207-LPR-JTR

UNITED STATES OF AMERICA, et al.                                                   DEFENDANTS


                                            ORDER

        The Court has received a Recommendation from Magistrate Judge J. Thomas Ray to

dismiss the claims of consolidated Plaintiff Johnny Allie for failure to prosecute (Doc. 23). No

objections have been filed and the time for doing so has expired. After careful review of the

Recommendation and a de novo review of the Record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Allie’s claims are DISMISSED without prejudice for failure to prosecute, and Case

No. 2:20-cv-00211-LPR-JTR is closed. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that an in forma pauperis appeal of this Order would not be taken in good faith.


        IT IS SO ORDERED this 7th day of April 2021.


                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
